United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-144070-03 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. (Name of small business issuer in its charter) Delaware 20-8978061 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Operations for the Three Months and Nine Months ended September 30, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statements of Cash Flows for the Nine Months ended September 30, 2009 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-23 Item 4: Controls and Procedures 24 PART II. OTHER INFORMATION Item 6: Exhibits 24 SIGNATURES 25 CERTIFICATIONS 26-29 2 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 300 $ 2,897,400 Accounts receivable – affiliate 5,806,500 8,231,600 Short-term hedge receivable due from affiliate 2,400,000 8,859,500 Total current assets 8,206,800 19,988,500 Oil and gas properties, net 58,893,000 62,373,200 Long-term hedge liability due from affiliate 1,695,900 5,993,100 $ 68,795,700 $ 88,354,800 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 29,200 $ 2,000 Short-term hedge liability due to affiliate 35,400 735,500 Total current liabilities 64,600 737,500 Asset retirement obligation 2,862,100 2,738,900 Long-term hedge liability due to affiliate 421,400 661,600 Partners’ capital: Managing general partner 16,075,300 20,121,200 Limited partners (16,345.90 units) 52,575,500 64,095,600 Accumulated other comprehensive loss (3,203,200 ) — Total partners' capital $ 65,447,600 $ 84,216,800 $ 68,795,700 $ 88,354,800 The accompanying notes are an integral part of these financial statements. 3 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES Natural gas and oil $ 2,997,800 $ 14,912,400 $ 11,927,900 $ 26,511,700 Interest income 400 5,400 2,000 7,400 Total revenues 2,998,200 14,917,800 11,929,900 26,519,100 COSTS AND EXPENSES Production 1,509,100 2,283,000 4,873,000 4,779,200 Depletion 1,344,100 7,608,200 4,742,300 14,045,200 Accretion of asset retirement obligation 41,000 35,100 123,200 94,400 General and administrative 108,100 94,900 300,200 262,200 Total expenses 3,002,300 10,021,200 10,038,700 19,181,000 Net (loss) earnings $ (4,100 ) $ 4,896,600 $ 1,891,200 $ 7,338,100 Allocation of net (loss) earnings: Managing general partner $ 212,600 $ 2,602,200 $ 1,419,500 $ 4,724,600 Limited partners $ (216,700 ) $ 2,294,400 $ 471,700 $ 2,613,500 Net (loss) earnings per limited partnership unit $ (13 ) $ 141 $ 29 $ 160 The accompanying notes are an integral part of these financial statements. 4 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2009 $ 20,121,200 $ 64,095,600 $ — $ 84,216,800 Participation in revenues and expenses: Net production revenues 2,469,200 4,585,700 — 7,054,900 Interest income 700 1,300 — 2,000 Depletion (902,300 ) (3,840,000 ) — (4,742,300 ) General and administrative (105,000 ) (195,200 ) — (300,200 ) Accretion of asset retirement obligation (43,100 ) (80,100 ) — (123,200 ) Net earnings 1,419,500 471,700 — 1,891,200 Other comprehensive loss — — (3,203,200 ) (3,203,200 ) Working interest adjustment 247,500 (247,500 ) — — Asset contributions 1,262,000 — — 1,262,000 Distributions to partners (6,974,900 ) (11,744,300 ) — (18,719,200 ) Balance at September 30, 2009 $ 16,075,300 $ 52,575,500 $ (3,203,200 ) $ 65,447,600 The accompanying notes are an integral part of these financial statements. 5 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended September 30, 2009 2008 Cash flows from operating activities: Net earnings $ 1,891,200 $ 7,338,100 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 4,742,300 14,045,200 Non cash loss on derivative value 6,613,200 — Accretion of asset retirement obligation 123,200 94,400 Decrease (increase) in accounts receivable-affiliate 2,425,100 (10,388,000 ) Increase in accrued liabilities 27,200 24,600 Net cash provided by operating activities 15,822,200 11,114,300 Cash flows from investing activities: Return of initial capital contribution by MGP (100 ) — Net cash used in investing activities (100 ) — Cash flows from financing activities: Distributions to partners (18,719,200 ) (7,575,000 ) Net cash used in financing activities (18,719,200 ) (7,575,000 ) Net (decrease) increase in cash and cash equivalents (2,897,100 ) 3,539,300 Cash and cash equivalents at beginning of period 2,897,400 100 Cash and cash equivalents at end of period $ 300 $ 3,539,400 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment $ 508,100 $ 23,805,900 Lease cost — 2,316,600 Intangible drilling costs 754,000 6,365,700 $ 1,262,100 $ 32,488,200 Asset retirement obligation $ — $ 934,300 The accompanying notes are an integral part of these financial statements. 6 ATLAS RESOURCES PUBLIC 17-2007 (A) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas Resources Public 17-2007 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 3,226 subscribers to units as Limited Partners. The Partnership was formed on May 7, 2007 to drill and operate gas wells located primarily in western Pennsylvania, West Virginia and north central Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 and for the three months and nine months ended September 30, 2009 and 2008 are unaudited except that the balance sheet at December 31, 2008 is derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any materialsubsequent events through November 16, 2009, the date the financial statements were issued. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-K for the year ended December 31, 2008.
